Beck, J.
Where questions both of law and fact, raised by the interposition of an affidavit of illegality to the levy of an execution, were by consent of the parties submitted to the judge of the superior court without the intervention of a jury, the evidence being contained in an agreed statement of facts, and the court rendered a judgment “finding in favor of the defendant and against the plaintiff, and entered up judgment accordingly in favor of the defendant; to which 1’uling of the court, in finding in favor of the defendant and against plaintiff and in entering up judgment against plaintiff, plaintiff then and there excepted, now excepts, and assigns the same as error,” and there is no other exception than that stated in the portion of the bill of exceptions quoted, such assignment of error is too general to be considered by this court, and the writ of error will be dismissed. Peavy v. Atkinson, 108 Ga. 167 (33 S. E. 956); Kimball v. Williams, 108 Ga. 812 (33 S. E. 994) ; Hall v. Huff, 74 Ga. 409; Mutual Building & Loan Association v. Glessner, 99 Ga. 747 (27 S. E. 187) ; Fidelity & Deposit Co. v. Anderson, 102 Ga. 551 (28 S. E. 382) ; Wheeler v. Worley, 110 Ga. 513 (35 S. E. 639).

Writ of error dismissed.


All the Justices concur.